         Case 2:18-cv-01731-RDP Document 58 Filed 08/31/20 Page 1 of 16                                FILED
                                                                                              2020 Aug-31 PM 02:08
                                                                                              U.S. DISTRICT COURT
                          UNITED STATES DISTRICT COURT                                            N.D. OF ALABAMA
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


 SHAMEYER MONIQUE KING,                           }
 individually and on behalf of all others         }
 similarly situated,                              }
                                                  }
        Plaintiff,                                }
                                                  }
 v.                                               }    Case No.: 2:18-cv-01731-RDP
                                                  }
 WISE STAFFING SERVICES, INC., et                 }
 al.,                                             }
                                                  }
        Defendants.                               }


                                 MEMORANDUM OPINION

       This matter is before the court on Defendant Wise Staffing Services’ Motion to Dismiss

for Lack of Personal Jurisdiction. (Doc. # 48). The Motion is fully briefed and ripe for review.

(Docs. # 24, 25, 29, 30, 31-35, 48, 49, 51, 54, 55, 57). After careful consideration, and for the

reasons explained below, the court concludes the Motion (Doc. # 48) is due to be denied.

I.     Background

       Plaintiff Shameyer King alleges a collective action under the Fair Labor Standards Act

(“FLSA”) and an individual claim for breach of contract against Defendants Wise Staffing

Services, Inc. (“Wise Staffing”) and EPSCO, Inc. (“EPSCO”). (Doc. #1 at ¶¶ 1, 10-13, 59-63).

Plaintiff sued Defendants in federal court in Alabama. She claims Wise Staffing and EPSCO

violated the FLSA by depriving her and other employees of overtime wages they were lawfully

entitled to receive under the Act. (Id. at ¶¶ 51-58). Plaintiff also alleges Wise Staffing breached

her employment contract by withholding her pay, purportedly for the purchase of health insurance,

without actually purchasing that insurance. (Id. at ¶¶ 59-63).
            Case 2:18-cv-01731-RDP Document 58 Filed 08/31/20 Page 2 of 16

        Wise Staffing is a Mississippi corporation with its principal place of business in that state.

(Docs. # 48 at ¶ 2; 49 at 2-3). It is part of Wise Staffing Group, a family of companies that provides

staffing services throughout the Southeast. (Doc. # 49 at 2). Wise Staffing’s co-defendant, EPSCO,

is also part of the Wise Staffing Group. (Id.). Plaintiff alleges she is employed in Alabama by Wise

Staffing and EPSCO acting jointly. (Doc. # 1 at ¶¶ 9, 21-23). Specifically, she asserts that Wise

Staffing acts “through or as EPSCO” to employ her and conduct business in Alabama. (Id. at ¶ 11).

        Wise Staffing denies that it ever employed or paid Plaintiff (or any other Alabama

employee). It instead claims that Plaintiff is employed solely by EPSCO, an entirely separate legal

entity. (Doc. # 49 at 3-4). Accordingly, Wise Staffing moved to dismiss for lack of personal

jurisdiction.1 See Fed. R. Civ. P. 12(b)(2); (Doc. # 48). But Plaintiff asserts that Wise Staffing

operates so extensively in Alabama that it should be subject to personal jurisdiction in this case.

(Doc. # 51). She further claims that Wise Staffing and EPSCO are “so intertwined as to be

indistinguishable” and that they “operated under a set of shared manuals, policies and plans set by

[Wise Staffing] for [EPSCO].” (Id. at ¶ 22). “Through these policies and plans,” Plaintiff alleges,

Wise Staffing and EPSCO “jointly exercised control over” Plaintiff’s schedule and rate of pay.

(Id. at ¶ 23). Plaintiff argues that by employing her in Alabama and subjecting her to illegal pay

practices, Wise Staffing established sufficient contacts with Alabama to subject it to specific

jurisdiction in Alabama for Plaintiff’s claims in this lawsuit. (See Doc. # 51).

        The evidence submitted by the parties shows the following. On June 5, 2018, Plaintiff

applied for a job with a staffing services company in Bessemer, Alabama. (Doc. # 51-7 at 4-5).

Plaintiff’s employment application identified her prospective employer as “Wise Staffing

Services, Inc.” (Doc. # 51-7 at 4-5). That name was printed prominently at the top of the

application and appeared repeatedly in the fine print. (Id.). On the same day she filled out the


        1
          Defendant Wise Staffing previously filed a Motion to Dismiss for Lack of Personal Jurisdiction (Doc. # 24),
but the motion was terminated by the court to allow for limited jurisdictional discovery. (See Doc. # 37).

                                                              2
         Case 2:18-cv-01731-RDP Document 58 Filed 08/31/20 Page 3 of 16

employment application, Plaintiff was hired and signed an employment contract. (Doc. # 30-1 at

8-11). The employment contract identifies the “EMPLOYER” as several Wise Staffing Group

companies, including both “Wise Staffing Services, Inc.” and “EPSCO, Inc.” (Id. at 8). It identifies

the “EMPLOYEE” as “Shameyer King.” (Id.).

       The employment contract includes a covenant requiring Plaintiff not to compete with her

“employer” for a period of eighteen months after separating from her employer. Because Wise

Staffing is designated as Plaintiff’s employer, Plaintiff would be prohibited from “engag[ing] in

the same business or any similar function” as Wise Staffing or “endeavoring to secure

administrative, managerial, data processing, sales or technical employees for permanent or

temporary compensated positions for any business firms” within a 200-mile radius of the office

that employed her if she were to separate from the company. (Doc. # 30-1 at 8).

       The employment contract was signed by Plaintiff (as the employee) and by Kayla Brothers

(for the employer). (Id. at 9). Plaintiff claims that Kayla Brothers was an employee of both EPSCO

and Wise Staffing. (Id. at 1-3). An affidavit submitted by Wise Staffing identifies Kayla Brothers

as “a corporate Trainer for EPSCO, Inc.” (Doc. # 30-1 at 3, ¶ 8). However, Brothers’ e-mail

signature previously stated that she was employed by EPSCO, Wise Staffing Services, and Wise

Staffing Group. (Doc. # 51-4 at 29). The evidence submitted by Plaintiff shows that on April 25,

2019, Julie Griffith, Vice President of EPSCO, texted an EPSCO employee the following message:

“[h]ey [ ] make sure you take wisestaffinggroup [sic] and Wise Staffing out of your signature on

your e-mail.” (Doc. # 33-2 at 1-4). A later message from Griffith directed the employee to “[j]ust

have EPSCO staffing only.” (Id.). To be clear, these messages occurred after Wise Staffing filed

its first Motion to Dismiss for Lack of Personal Jurisdiction (Doc. # 24) and before it filed its

Renewed Motion to Dismiss (Doc. # 48).




                                                     3
         Case 2:18-cv-01731-RDP Document 58 Filed 08/31/20 Page 4 of 16

       In addition to the employment contract, Plaintiff signed forms permitting “Wise Staffing

Services” to make direct deposits into her checking account (Doc. # 51-7 at 6) and authorizing

“Wise Staffing Services, Inc.” to test her for drugs in the future (Id. at 17). She also initialed and

signed a “Policy and Procedures Checklist,” which had “Wise Staffing Services, Inc.” printed

prominently at the top of the form and identified Plaintiff as “an employee of Wise Staffing

Services, Inc.” (Id. at 16). Upon commencing employment, Plaintiff was expected to abide by

Wise Staffing’s employee policies and procedures. (See Doc. # 30-1 at 8-11). Further, Plaintiff

received weekly paychecks from both EPSCO and Wise Staffing. (Doc. # 51-7 at 6). Some of

Plaintiff’s paychecks have the name “Wise” printed in the upper left corner (Id. at 12-15); others

have the name “EPSCO” on them (Id. at 7-11).

       Plaintiff also submitted evidence that indicates Wise Staffing holds itself out as doing

business in Alabama. (Doc. # 51-6). Wise Staffing Group maintains a website for all of its

subsidiaries, including Wise Staffing Services. The website states that Wise Staffing has “grown

into one of the largest staffing services in the southeast with offices in 22 cities within 10

states . . . .” (Doc. # 51-6 at 3). On the Wise Staffing page, there are eight Alabama locations listed,

including Plaintiff’s former office in Bessemer, Alabama. (Id.).

       Wise Staffing vehemently denies that it is subject to personal jurisdiction in Alabama. Its

current President, Marcus Clegg, and former president, Marc Clegg, testified that Wise Staffing

does not operate in Alabama and has no offices, employees, or clients in the state. (Doc. # 49-3 at

39). But those averments are flatly contradicted by the multiple employment documents Plaintiff

signed that bear the name “Wise Staffing Services, Inc.” (Doc. # 51-7 at 4-6, 16-17) and by

Plaintiff’s employment contract, which refers to a relationship “between Wise Staffing Services,

Inc. . . . and Shameyer King.” (Doc. # 30-1 at 8).




                                                       4
          Case 2:18-cv-01731-RDP Document 58 Filed 08/31/20 Page 5 of 16

         Wise Staffing has offered an explanation for these apparent discrepancies. According to

the testimony of Valerie Mendoza, who is employed by both Wise Staffing and EPSCO as an

accountant and payroll manager, the documents that Plaintiff signed bearing the name “Wise

Staffing Services, Inc.” were documents used by all entities that were part of the Wise Staffing

Group. (Doc. # 51-9 at 49-53; see Doc. # 30-1 at 2-3, ¶¶ 2, 12). Mendoza further states that Plaintiff

was employed solely by EPSCO (despite the employment contract also identifying Wise Staffing

as her employer) because EPSCO was the only Wise Staffing Group entity “with offices in

Alabama, which is where [Plaintiff] resided.” (Doc. # 30-1 at 3, ¶ 11; see Doc. # 51-9). According

to Mendoza, Plaintiff was never employed or paid by Wise Staffing and Wise Staffing has no

human resources records of any kind for an employee with Plaintiff’s name. (Doc. # 30-1, ¶¶ 5-6,

9-10).

         Plaintiff’s paychecks also bear the name “Wise” in the upper left corner (Doc. # 51-7 at

12-15), which suggests that Wise Staffing was at least partly responsible for paying Plaintiff.

Defendants contend that EPSCO, a separate legal entity with a presence in Alabama, used Wise

Staffing’s forms to process its new employees. But Wise Staffing has an explanation for this too.

It submitted a “Payroll History Report” for Plaintiff from “EPSCO, Inc.,” which shows that

EPSCO has records of paying even those paychecks to Plaintiff that have “Wise” printed in the

upper left corner. (Doc. # 30-1 at 6). The four paychecks Plaintiff submitted that have “Wise”

printed on them (Doc. # 51-7 at 12-15) are all listed on EPSCO’s payroll history report for Plaintiff

(Doc. # 30-1 at 6). Further, Wise Staffing argues that EPSCO pays Wise Staffing a fee to process

its payroll. (Doc. # 49-5 at 6-7). Based on this evidence, Wise Staffing claims that it never

employed Plaintiff and therefore has no contacts with Alabama related to this lawsuit.




                                                      5
          Case 2:18-cv-01731-RDP Document 58 Filed 08/31/20 Page 6 of 16

II.      Standard of Review

         A Rule 12(b)(2) motion tests the court’s exercise of personal jurisdiction over a defendant.

See Fed. R. Civ. P. 12(b)(2). “A plaintiff seeking the exercise of personal jurisdiction over a

nonresident defendant bears the initial burden of alleging in the complaint sufficient facts to make

out a prima facie case of jurisdiction.” United Techs. Corp. v. Mazer, 556 F.3d 1260, 1274 (11th

Cir. 2009); see also Posner v. Essex Ins. Co., 178 F.3d 1209, 1214 (11th Cir. 1999) (“A plaintiff

seeking to obtain jurisdiction over a nonresident defendant initially need only allege sufficient

facts to make out a prima facie case of jurisdiction.”). If the plaintiff satisfies his initial burden and

the defendant then challenges personal jurisdiction by submitting affidavit evidence or deposition

testimony, the burden shifts back to the plaintiff to produce evidence supporting jurisdiction. See

Meier ex rel. Meier v. Sun Int’l Hotels, Ltd., 288 F.3d 1264, 1268 (11th Cir. 2002); see also Posner,

178 F.3d at 1214 (“The plaintiff bears the burden of proving ‘by affidavit the basis upon which

jurisdiction may be obtained’ only if the defendant challenging jurisdiction files ‘affidavits in

support of his position.’”). When the issue of personal jurisdiction is decided on the evidence but

without a discretionary hearing, a plaintiff demonstrates the requisite “prima facie case [for]

personal jurisdiction” by submitting evidence sufficient to defeat a motion made pursuant to Rule

50(a) of the Federal Rules of Civil Procedure. See Snow v. DirecTV, Inc., 450 F.3d 1314, 1317

(11th Cir. 2006). In other words, at this evidentiary juncture, the court construes the complaint’s

allegations as true if they are uncontroverted by affidavits or deposition testimony, id., and where

there are evidentiary conflicts, the court “construe[s] all reasonable inferences in favor of the

plaintiff[s].” Whitney Info. Network, Inc. v. Xcentric Ventures, LLC, 199 F. App’x 738, 741 (11th

Cir. 2006) (quoting Meier, 288 F.3d at 1269); Morris v. SSE, Inc., 843 F.2d 489, 492 (11th Cir.

1988).




                                                        6
             Case 2:18-cv-01731-RDP Document 58 Filed 08/31/20 Page 7 of 16

III.     Analysis2

         “A federal district court in [Alabama] may exercise personal jurisdiction over a nonresident

defendant to the same extent that [an Alabama] court may, so long as the exercise is consistent

with federal due process requirements.” Licciardello v. Lovelady, 544 F.3d 1280, 1283 (11th Cir.

2008). Under its long-arm statute, “Alabama permits its courts to exercise jurisdiction over

nonresidents to the fullest extent allowed under the Due Process Clause of the Fourteenth

Amendment to the Constitution.” Ruiz de Molina v. Merritt & Furman Ins. Agency, Inc., 207 F.3d

1351, 1355-56 (11th Cir. 2000) (citing Martin v. Robbins, 628 So.2d 614, 617 (Ala. 1993)); see

also Ala. R. Civ. P. 4.2 (permitting jurisdiction over nonresident defendants on any basis “not

inconsistent with the constitution of this state or the Constitution of the United States”). Thus, this

court may exercise personal jurisdiction over a defendant so long as jurisdiction is consistent with

federal due process principles.

         The Supreme Court has recognized two types of personal jurisdiction consistent with the

Fourteenth Amendment’s Due Process Clause—general jurisdiction and specific jurisdiction. See

Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 923-24 (2011). A defendant

subject to general jurisdiction in a forum may be sued in that forum on any and all claims against

it, even if the claims have no connection to the forum. Id. at 919. By contrast, a court has specific

jurisdiction over a defendant only with respect to claims that arise out of or relate to the defendant’s

contacts with the forum. Id. at 923-24. This court addresses each type of jurisdiction in turn.




         2
           Plaintiff submitted supplemental briefing in response to Defendant’s Motion to Dismiss for Lack Of
Personal Jurisdiction. (Doc. # 55-2). Plaintiff claims that another decision issued by a court in this district is directly
on point. See Southern Research Institute v. PAM Innovation Corp., 2020 WL 1433151, at *1, 3 (N. D. Ala. March
24, 2020) (discussing personal jurisdiction based on the alter-ego theory when a plaintiff attempted to pierce the
corporate veil to establish personal jurisdiction over a non-resident individual defendant). But, Plaintiff is incorrect.
As the court noted in Southern Research, “[p]ersonal jurisdiction may be based on an alter-ego theory when ‘separate
corporate status is formal only’ and has no ‘semblance of individual identity.’” Id. at *8 (citations omitted). Plaintiff
did not raise an alter-ego theory in its briefing, nor is there Rule 56 evidence that EPSCO has no “semblance of
individual identity.” For this reason, the court does not find this argument persuasive.

                                                                 7
             Case 2:18-cv-01731-RDP Document 58 Filed 08/31/20 Page 8 of 16

         A.       General Jurisdiction

         For general jurisdiction to exist, the defendant’s “affiliations with the State” must be “so

continuous and systematic as to render [it] essentially at home in the forum State.” Daimler AG v.

Bauman, 571 U.S. 117, 127 (2014) (internal quotation marks omitted). Under Daimler,

corporations are subject to general jurisdiction where they are incorporated or where they have

their principal place of business. 571 U.S. at 137. Because Wise Staffing submitted uncontroverted

evidence that it is incorporated in Mississippi and has its principal place of business in the same

state (Doc. # 24-1 at 2-3, ¶¶ 2, 4, 6), neither of these conditions apply here.

         However, Plaintiff argues this matter falls under a narrow hypothetical mentioned in

Daimler in which the Court envisioned “an exceptional case” where a business’s “operations in a

forum other than its formal place of incorporation or principal place of business [were] so

substantial and of such a nature” as to support general personal jurisdiction in that forum. 571 U.S.

at 139 n.19. For a court to find general personal jurisdiction exists under that narrow exception, a

plaintiff must show the defendant’s business activities were so extensive as to “render the

corporation at home in that State.” Id. See also Carmouche v. Tamborlee Mgmt., Inc., 789 F.3d

1201, 1203 (11th Cir. 2015) (“A foreign corporation cannot be subject to general jurisdiction in a

forum unless the corporation’s activities in the forum closely approximate the activities that

ordinarily characterize a corporation’s place of incorporation or principal place of business.”).

Plaintiff fails to make such a showing. She argues this court has jurisdiction solely because Wise

Staffing conducts some business in Alabama. But this argument is unconvincing—general

jurisdiction requires proving far more. Thus, the only remaining question is whether Wise Staffing

is subject to specific jurisdiction in Alabama.3



         3
           Plaintiff previously argued that Wise Staffing waived any personal jurisdiction defense by answering her
complaint before filing the instant motion to dismiss. (Doc. # 29 at 2). Because the court concludes that Wise Staffing
is subject to personal jurisdiction in Alabama, it need not address whether Wise Staffing waived its personal

                                                               8
           Case 2:18-cv-01731-RDP Document 58 Filed 08/31/20 Page 9 of 16

         B.        Specific Jurisdiction

         Specific personal jurisdiction is based on the party’s contacts with the forum state that are

related to the cause of action. Turner v. Regions Bank, 770 F. Supp. 2d 1244, 1247-49 (M.D. Ala.

2011). The Eleventh Circuit follows a three-part test to determine whether specific jurisdiction

over a defendant is proper. See Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1355 (11th

Cir. 2013). Under this three-part test, “[t]he plaintiff bears the burden of establishing the first two

prongs.” Id. If the plaintiff proves the first two prongs, the defendant may only avoid specific

jurisdiction by a compelling showing under the third prong. For the first prong, the plaintiff must

show his claims “arise out of or relate to at least one of the defendant’s contacts with the forum.”

Id. (internal quotation marks omitted). Under the second prong, the plaintiff must prove the

nonresident defendant “purposefully availed himself of the privilege of conducting activities

within the forum state.” Id. (internal quotation marks omitted). Finally, if the plaintiff establishes

the first two prongs, the burden shifts to the defendant to show “a compelling case that the exercise

of jurisdiction would violate traditional notions of fair play and substantial justice.” Id. (quoting

Diamond Crystal Brands, Inc. v. Food Movers Int’l, Inc., 593 F.3d 1249, 1267 (11th Cir. 2010)).

                 i.         Prong One: Arising Out of or Related to Defendant’s Contacts

         “[A] fundamental element of the specific jurisdiction calculus is that plaintiff’s claim must

arise out of or relate to at least one of the defendant’s contacts with the forum.” Fraser v. Smith,

594 F.3d 842, 850 (11th Cir. 2010) (citations and additional internal quotation marks omitted).

“Our inquiry must focus on the direct causal relationship between the defendant, the forum, and

the litigation.” Id. (citations and internal quotation marks omitted). The Eleventh Circuit has held

that the analytical focus must be on the “‘contacts the defendant [itself] creates with the forum’”



jurisdiction defense. And, in any event, the court notes that Wise Staffing likely did not waive its personal jurisdiction
defense because it asserted that defense in its answer. (Doc. # 6 at 2-3, 9-10).


                                                                9
         Case 2:18-cv-01731-RDP Document 58 Filed 08/31/20 Page 10 of 16

and “not the plaintiff’s contacts with the forum or even the defendant’s contacts with the

plaintiff[].” Waite v. All Acquisition Corp., 901 F.3d 1307, 1316 (11th Cir. 2018) (quoting Walden

v. Fiore, 571 U.S. 277, 289 (2014)). Although “the contact must be a ‘but-for’” cause of the injury,

the causal nexus must also be such that the defendant receives “fair warning that a particular

activity will subject [it] to the jurisdiction of a foreign sovereign.” Oldfield v. Pueblo De Bahia

Lora, S.A., 558 F.3d 1210, 1223-24 (11th Cir. 2009) (quoting Burger King Corp. v. Rudzewicz,

471 U.S. 462, 472 (1985)).

        Here, Plaintiff’s claims arise directly out of Wise Staffing’s alleged wrongdoings in

Alabama. Specifically, Plaintiff claims that during her employment in Alabama, Wise Staffing

(1) violated the FLSA by withholding overtime compensation and (2) breached an employment

contract by misappropriating funds intended to be used for Plaintiff’s health insurance. (Doc # 1).

These claims, which assert a direct causal relationship between Plaintiff’s employment in Alabama

and the alleged wrongful conduct, demonstrate that Wise Staffing’s contacts with the forum are

sufficient to establish the first prong and sufficient to alert Wise Staffing that it would be subject

to jurisdiction in this state based on them. See Diamond Crystal Brands, Inc. v. Food Movers

Intern., Inc., 593 F.3d 1249, 1273 (11th Cir. 2010) (finding the first prong satisfied when defendant

allegedly broke a contractual agreement that involved performance in the forum state);

CompuServe, Inc. v. Patterson, 89 F.3d 1257, 1267 (6th Cir. 1996) (citation omitted) (“If a

defendant’s contacts with the forum state are related to the operative facts of the controversy, then

an action will be deemed to have arisen from those contacts.”); Oldfield, 558 F.3d at 1223-24

(causal connection established when the defendant, because of its contacts, received fair warning

that its activity would subject it to jurisdiction). Therefore, the court finds the first prong easily

satisfied.




                                                     10
        Case 2:18-cv-01731-RDP Document 58 Filed 08/31/20 Page 11 of 16

             ii.         Prong Two: Purposeful Availment

       Under the minimum contacts test used to determine purposeful availment, the court

assesses the nonresident defendant’s contacts with the forum state and asks whether those contacts:

(1) are related to the plaintiff’s cause of action, (2) involve some act by which the defendant

purposefully availed himself of the privileges of doing business within the forum, and (3) are such

that the defendant should reasonably anticipate being haled into court in the forum. Louis Vuitton,

736 F.3d at 1357 (citations omitted). In performing this analysis, a court must identify all contacts

between the nonresident defendant and the forum state and ask whether, individually or

collectively, those contacts satisfy these criteria. Id. (citing King & Hatch, Inc. v. S. Pipe & Supply

Co., 435 F.2d 43, 46 (5th Cir. 1970) (“Taken collectively, the contacts of [the nonresident

defendant] with the State of Alabama far exceed those ‘minimum contacts’ which would allow

Alabama to constitutionally compel [the defendant] to defend this suit in the forum state.”)).

       The evidence submitted by the parties leaves little doubt that Wise Staffing’s contacts with

Alabama satisfy this prong. This conclusion is supported by the following Rule 56 evidence:

   •   The employment application Plaintiff completed while in Bessemer, Alabama identified

       her prospective employer as “Wise Staffing Services, Inc.”—the name was printed

       prominently at the top of the application and appeared repeatedly in the fine print. (Doc.

       # 51-7 at 4-5).

   •   Plaintiff’s employment contract identified her “EMPLOYER” as several Wise Staffing

       Group companies, including both “Wise Staffing Services, Inc.” and “EPSCO, Inc.” (Doc.

       # 30-1 at 8).

   •   Plaintiff initialed and signed a “Policy and Procedures Checklist,” which had “Wise

       Staffing Services, Inc.” printed prominently at the top of the form and which identified

       Plaintiff as “an employee of Wise Staffing Services, Inc.” (Doc. # 51-7 at 16).



                                                      11
        Case 2:18-cv-01731-RDP Document 58 Filed 08/31/20 Page 12 of 16

   •   Plaintiff also signed forms permitting “Wise Staffing Services” to make direct deposits into

       her checking account (id. at 6) and authorizing “Wise Staffing Services, Inc.” to test her

       for drugs in the future (id. at 17).

   •   Some of Plaintiff’s paychecks have the name “Wise” printed in the upper left corner (id. at

       12-15).

   •   Plaintiff’s employment contract included a covenant not to compete with her “employer”

       (identified as Wise Staffing Services) for a period of eighteen months. (Doc. # 30-1 at 7-

       9).

   •   Multiple EPSCO employees had e-mail signatures identifying their employers as EPSCO,

       Wise Staffing Group, and Wise Staffing Services. (Docs. # 33-2 at 1-4; 51-4 at 29).

   •   Wise Staffing Group maintains a website for all of its subsidiaries, including Wise Staffing

       Services. The website states that Wise Staffing Services has “grown into one of the largest

       staffing services in the southeast with offices in 22 cities within 10 states . . . .” (Doc. # 51-

       6 at 3). On the Wise Staffing page, there are eight Alabama locations listed, including

       Plaintiff’s former office in Bessemer, Alabama. (Id.).

       The court acknowledges that Wise Staffing has offered an explanation for every contact

noted by Plaintiff. But, in jurisdictional disputes where there is tension between the evidence

proffered by the plaintiff and the evidence proffered by the defendant, the court must “construe[s]

all reasonable inferences in favor of the plaintiff.” Whitney Info, 199 F. App’x. at 741 (citing Meier,

288 F.3d at 1269; Madara v. Hall, 916 F.2d 1510, 1514 (11th Cir. 1990)).

       Construed in favor of Plaintiff, the above evidence indicates Wise Staffing purposefully

availed itself of Alabama’s laws through its conduct in the state. Wise Staffing repeatedly held

itself out to Plaintiff as her employer. (Docs. # 30-1 at 7-9, 51-7 at 4-5, 16). And, Wise Staffing

acted as Plaintiff’s employer by subjecting her to Wise Staffing policies, procedures, and


                                                      12
        Case 2:18-cv-01731-RDP Document 58 Filed 08/31/20 Page 13 of 16

oversight. (Docs. # 30-1 at 8-10, 51-7 at 6, 17). Furthermore, Wise Staffing held itself out to the

public as operating in Alabama. (Doc. # 51-6 at 3).

       Courts in the Eleventh Circuit have found sufficient contacts based on far less. For

example, in Ruiz de Molina v. Merritt & Furman Ins. Agency, Inc., the Eleventh Circuit found

sufficient minimum contacts with Alabama where the defendant insurance brokers had no “direct

contact whatsoever with . . . Alabama.” 207 F.3d 1351, 1357 (11th Cir. 2000). In Ruiz, it was

sufficient that the defendants did business with an Alabama resident, “expected to receive a benefit

from that business,” knew that the insurance at issue was for a boat in Alabama, authorized sending

a binder for the insurance to Alabama, and received a commission from the sale of the insurance.

207 F.3d at 1357. See Reliance Nat. Indem. Co. v. Pinnacle Cas. Assur. Corp., 160 F.Supp.2d

1327, 1333 (M.D. Ala. 2001) (“E-mails, like letters and phone calls, can constitute minimum

contacts, at least if the defendant or his agents send the message for pecuniary gain rather than

substantially personal purposes.”); University of South Alabama v. Southern Farm Bureau Cas.

Ins. Co., 2005 WL 1840238, at *8 (S.D. Ala. July 27, 2005) (finding minimum contacts satisfied

where a defendant insurance company sent letters into Alabama, spoke to a resident of Alabama

over the phone at least once, had a contract executed in its favor by a lawyer in Alabama, and

settled a claim with an Alabama claimant because “the foregoing activities by [the defendant] were

directed toward Alabama and arguably resulted in injury to [the plaintiff]”).

       Here, it is readily apparent that Wise Staffing’s contacts with Alabama are related to

Plaintiff’s cause of action such that it has purposefully availed itself of the privileges of doing

business within the forum state. It should come as no surprise to Wise Staffing that it could be

haled into an Alabama court, especially since it advertises having eight Alabama branches. See

Louis Vuitton, 736 F.3d at 1357-58 (finding defendant purposefully availed itself of the laws of

the forum state because, in part, the defendant marketed doing business in the forum state).



                                                      13
          Case 2:18-cv-01731-RDP Document 58 Filed 08/31/20 Page 14 of 16

               iii.         Prong Three: “Fair Play and Substantial Justice”

          Exercising personal jurisdiction over Wise Staffing in this forum also comports with

notions of fair play and substantial justice. In conducting the analysis on this prong, the court

considers the following factors: (1) “the burden on the defendant,” (2) “the forum’s interest in

adjudicating the dispute,” (3) “the plaintiff’s interest in obtaining convenient and effective relief,”

and (4) “the judicial system’s interest in resolving the dispute.” Licciardello, 544 F.3d at 1288.

         Under the first factor, Wise Staffing has not offered any evidence indicating that it would

be financially, legally, or otherwise burdened by having to litigate the case in Alabama. See Louis

Vuitton, 736 F.3d at 1358 (finding the first factor weighed in favor of exercising personal

jurisdiction in the forum state because “[the defendant] has not offered any evidence of his finances

or any other limitations on him to show that he would be burdened by having to litigate the case

in [the forum state]”). And, because Wise Staffing is located in nearby Mississippi, it is not a heavy

burden for its representatives to travel to Alabama, especially given that modern methods of

communication have greatly reduced the expense and amount of actual travel required of out-of-

state defendants. See Turner, 770 F. Supp. 2d at 1253 (“As [the defendant] is located in nearby

Florida, it is not a heavy burden for its representatives to travel to Alabama.”); McGee v.

International Life Ins. Co., 355 U.S. 220, 223 (1957) (“[M]odern transportation and

communication have made it much less burdensome for a party sued to defend himself in a State

where he engages in economic activity.”).

         Under the second factor, Alabama has a strong interest in protecting Alabama employees

(both current and former) of EPSCO and Wise Staffing from the harms alleged in this case.4 As




         4
           Wise Staffing also argues that “in the event this [c]ourt denies its motion to dismiss, the Plaintiff will attempt
to make non-resident plaintiffs (current of former Wise employees) part of the putative collective action class.” (Doc.
# 54 at 8). In support of this argument, Wise Staffing cites Bristol-Myers Squibb v. Superior Court, 137 S. Ct. 1773,
1782 (2017). The court reminds the parties that it does not base its rulings on anticipated conduct. The court will
address that issue at a later date, if it is actually raised.

                                                                 14
        Case 2:18-cv-01731-RDP Document 58 Filed 08/31/20 Page 15 of 16

mentioned above, to the extent the evidence submitted by the parties creates conflicts, all

reasonable inferences must be construed in favor of Plaintiff. See Meier, 288 F.3d at 1269; Morris,

843 F.2d at 492. And, because Plaintiff alleges Defendants committed wrongdoing in Alabama,

the forum state of Alabama has a strong interest in adjudicating the case. See Louis Vuitton, 736

F.3d at 1358 (“In light of [defendant’s alleged wrongdoing], [the forum state] had a strong interest

in hearing the case.”).

       Under the third factor, which looks to the plaintiff’s interests, exercising personal

jurisdiction over Wise Staffing also comports with findings of fair play and substantial justice.

Plaintiff has an interest in litigating this case in her chosen forum and where the events giving rise

to this suit took place. See id.; Licciardello, 544 F.3d at 1288.

       And, finally, under the last factor, the judiciary has an interest in efficiently resolving this

dispute in Alabama—the forum where Plaintiff was employed and where the case has been

pending for nearly two years. See Louis Vuitton, 736 F.3d at 1358 (“The judiciary has an interest

in efficiently resolving the dispute in the forum where an extensive record was established and the

case was long pending.”). Furthermore, it is readily apparent from the record that Wise Staffing

and EPSCO share records, personnel, and a corporate office. Allowing both companies to proceed

in this matter decreases the burden on the judiciary and the parties by preventing duplicative

actions (e.g., witnesses will not be subject to multiple depositions, document production will be

less burdensome, etc.). See Turner, 770 F. Supp. 2d at 1253 (“[I]t is more convenient for the

[plaintiffs] and more efficient for the interstate judicial system to resolve all claims … in one

action, rather than parceling them among multiple courts.”).

       All four factors considered in determining fair play and substantial justice weigh in favor

of subjecting Wise Staffing to personal jurisdiction in Alabama. And, because all three prongs of

the Eleventh Circuit’s three-part test support exercising personal jurisdiction over Wise Staffing,



                                                      15
        Case 2:18-cv-01731-RDP Document 58 Filed 08/31/20 Page 16 of 16

the court concludes the personal jurisdiction requirements set forth by state statutes and the Due

Process Clause are satisfied.

IV.    Conclusion

       For the reasons explained above, Defendant Wise Staffing Services’ Motion to Dismiss

(Doc. # 48) is due to be denied. An order consistent with this memorandum opinion will be entered

contemporaneously.

       DONE and ORDERED this August 31, 2020.



                                             _________________________________
                                             R. DAVID PROCTOR
                                             UNITED STATES DISTRICT JUDGE




                                                   16
